DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on December 16, 2021 are entered into the file. Currently, claims 5 is cancelled; claim 6 is withdrawn; claim 8 is new; resulting in claims 1-4, 7 and 8 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-6, filed December 16, 2021, with respect to claims 1-4 and 7 have been fully considered and are persuasive.  The previous rejections of claims 1-4 and 7 under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (JP 2002-201222, cited on IDS) have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation. 

Election/Restrictions
Claims 1-4, 7 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on February 7, 2021.

The application has been amended as follows: 

Regarding claim 1, please amend line 4 to recite the following:
“the droplet-cured product contains a resin having a cholesteric  liquid crystal material subjected to a band widening process, and”. This amendment is supported by original claim 2 and paragraphs [0045, 0060-0061] of the specification. 
Regarding claim 2, please cancel this claim.
Regarding claim 6, please amend lines 7-8 to recite the following:
“a step of curing the liquid crystal material in the dispersion liquid while in a state of exhibiting the desired color tone using a band widening process to thereby obtain a droplet-cured product; and” This amendment is supported by paragraphs [0045, 0060-0061] of the specification.

Reasons for Allowance
Claims 1, 3, 4, 6, 7 and 8 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 of the instant application is directed to a display medium comprising a display layer for authenticity information, the display layer contains a droplet-cured product and a metal particle, the droplet-cured product contains a resin having cholesteric liquid crystal material subjected to a band widening process, and a half width of a selective reflection band within a visible wavelength region of the droplet-cured product is greater than 100nm.
Independent claim 6 of the instant application is directed to a method for producing the display medium of claim 1, comprising the following steps:
a step of preparing a dispersion liquid containing a dispersion medium and droplets of a liquid crystal material containing a cholesteric liquid crystal material dispersed in the dispersion medium;
a step of adjusting a temperature of the dispersion liquid to thereby adjust a color tone of the liquid crystal material in the droplets to a desired color tone;
a step of curing the liquid crystal material in the dispersion liquid while in a state of exhibiting the desired color tone using a band widening process to thereby obtain a droplet-cured product;
and a step of disposing the droplet cured product on a surface of a substrate to form a display layer.  
As described in paragraphs [0045, 0060-0061] of the pg-pub, the band widening process involves a subjecting the cholesteric liquid crystal material to a combination of weak light irradiation and a subsequent heating step performed once or more, followed by a strong light irradiation to cure the cholesteric liquid crystal material. This band widening process results in the droplet-cured product having a wide selective reflection band, specifically the half-width, within the visible wavelength being greater than 100nm, and exhibiting a silver tone over the entire range ([0045, 0060-0061]).
 The closest prior art to the claimed invention is to of Kuntz et al. (JP 2002-201222, cited on IDS). 
Kuntz et al. teaches polymer beads comprising anisotropic polymer material used in pigments for optics, reflective film containing one or more polymer beads in a 
Kuntz et al. does not teach that the droplet cured product is subjected to a band-widening process nor does the reference teach a half-width of a selective reflection band within a visible wavelength region of the droplet-cured product is greater than 100nm as presently recited by the claims. Kuntz et al. discloses that the central wavelength of reflection of the polymer beads is preferably 380-720nm ([0026]), however, this is not the same as the claimed half-width of a selective reflection band within a visible wavelength region of the droplet-cured product. The central wavelength disclosed by Kuntz et al. is one specific wavelength and does not correspond to the wide of the peak of the selective reflection band and thus does not teach the claimed limitation (see Applicant arguments pg. 5). Kuntz et al. focuses on being able to control the central wavelength but does not teach or suggest controlling the half wide of a selective reflection band or using a band widening process as required by the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785